UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-6675



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


MARGARET DIKE DUREKE,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (1:92-cr-00013-JCC-2)


Submitted:   August 21, 2006             Decided:   September 12, 2006


Before NIEMEYER, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas Crane Carter, Alexandria, Virginia, Marc David Schifanelli,
Annapolis, Maryland, for Appellant.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Margaret Dike Dureke appeals the district court’s order

denying her motion for writ of error coram nobis.   We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.   See United States v.

Dureke, No. 1:92-cr-00013-JCC-2 (E.D. Va. Feb. 27, 2006).        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           AFFIRMED




                              - 2 -